-.
                                                                                    3:


        OFFICE     OF THE AlTORNEY          GENERAL        OF TEXAS

                                 AUSTIN




Honorable J. B. Draper
chita Driver’s LZotmse Division
%X&S Departmmt OS Publio Safety
oemp Xabry
&w&in, Texas
Dear Sirt




                                                 n, can the Dc-
                                           tmant denJ hi& a li-
                                           se during the period
                                           his Eiul3pemion.     .
                                           quest for Opinion or
                                           943, have been reoeived
                                     11 on eaoh Of the following

                             1. ‘Does Seotion ti (a) 0r Article
                          the pereon*e driving privilege  In
                         e suspended, when auoh person haa
                       d a lioenae?
          Question HO. e,  Doee the Department of Publio
Safety have authorSty to suspend a driving privilege,
or oan such prooeedings   be inetltuted    only when the
riolator   Iu et the time the bolder of a valid lice-e,
and the operator has been guilt7      of one or more offsneea
listed   under Seotion 88 of Artiole    6681b of the statutes?
            Question   No. 3.   It    a person       IS oonviotsd   0r   ens
                                                 .
Honorable       Jr B. -per,   Par   8



& the offewes    ror whioh BUI ens10n 18 mandstory under
~&ion    84 0r Arffole bbmb, &ornon    Annotated Redated
dirt1 Statutar,  but suah person doer not have a lloencie at
thd time of ocmvlotion,  doer the Dapartinent of Publio Safety
hare authority  ta deny him a lloende UurIng the perfod of
MS ruopsnelon?
           It 1s baa10 that l person ha8 no drlrlng privilege
b tbls    rtate until a lloenee        hae been lesued to him.     An
offlolal   lloenee may be raid to be a permission          granted by
    blIo euthority     t0 perbonu certain rote whloh are forbidden
r y  law lzoept   to  persons    obtaining suoh penulsalon.      Hoefl-
iag v* city of San Antonio           85 %x. 228, 20 s. w. 88 16
L. R, A. 408.       ‘Lhe tom '1ioenW       may be used to Uet&nate         -
tm pemlreion       1tae1i.      2here odll be no ewpeneloh    prooeed-
iage lmtltuted       to mapend a drlrlng privilege       whloh is sot
gxirtent   by ceeaon of the feat that fho person has not been
issued a drlver’a       lloenee~     7bbw0x-8, we answer your flrst
two questions     In the negatlte.
         SWation 4, Subseotlon 0, and Seotion 10 of Artlale
W!Tb, Vornonte Annotated Revleed Olvtl Gfetutea,  reepeot-
irely read 88 roii0wt38
           Weotion 4. The Department          shall   not   iesue   any
    lioenae hereunder1
            .    .   .

         ‘9.  lb any personwhen the Department has good
    oauae to believe that the operation of a motor mhlole
    on the highways by suoh person would bei lniraioal to
    p&&i0 86rOty Or      . VOlfarO~”
            Veotlon‘i.0.        The Deperbnent shall oxamIne every
    lpplIoant for an operator’r,              oomo.erciel operator's,
    or ohaufieur*r        lloenre,    lxoept as otherwise provided
    in this Seotion.          Suoh examination shall be held In
    the oounty &ore the applloant               reeider or makes appll-
    oatlon within aot more than ten (10) day6 fmxa the
    date the lpplloation           Ir made. It #hall lnoludo l
    tert of the applIsant*r           rlbion hi8 ability to under-
    atand highvey signs In the En&h                  langu~e   re@atIng,
    varnlng, and (Ureotlng           traffio,    hI8 knowledge of the
    trafflo    lawn of this State           and shall include an
    aotual demonrtratlon            l
                                   of bi1It.y to exerolse      ordinary
    and reasonable        oontml     in the operation      of a motor
Baaamble      J'r   B. Draper,   Feuy 8




    tehlele   end euoh further pbyeloul and mntel        exam
    lnation   as the DoperCmentfiade n~on85ary to deter-
    mine the lprlloant~rfltneas       to ogwm&e a motor
    rehtalc rrofely upon the N@me e, tkd rorlUe6
    further that the IXreotor &.a! 9 ha00 t t l euthorl:y
    to o(iuae to be rs-41xrml~CC l~occcsa     la elQ oedoc
    whioh la bls fudgmnt the lloe~eee       is !$nncra$d%le @f
    operctias   L motor vsf.lolc ( rsld rxaicl.cstlon  Shall
    be held in the oounty of the lloenreo~s         reeldanoe
    unlens othsaaiue agreed to ?y both portles to bo
    held el~awhero.”
          In dealding   the itlrue of the aypllonnt*e      fitaeba
to operate B motor vehiols       and whether or not the o;?ere-
tion of a motor vehiols       by the appllo-nt   IWG~,! bc i~nitiloal
to publfo rafet’ or ~Afuzcr, the Eepwtmnt ehmld t&e
into oonfAdelr?ti cr. the faat that t-&okperson hm been guIlt,p
of an offawe      for whioh euepenslm     of e drlvar?s lieems
if3 swdntory    under ttotlon    W Article     66fYb, Ftrnon’6
Annotcted %3ViPwl Civil Stetuies,        or nay other offense
utkier the laws nSu.lating tIi0 Op@wtiOn        of motor w3biolee,
en6 ChOilU U*np t'b io6uan06 OS anS 110enB~ If, ir. tSe
~~t:;:.nn n” ‘ha -cyr:rxa’;,     it “would bt: fn:r-.l.xil ,,c public
bSfc.?y 3r y:e:f;,rr?” ICY ttlii a:-@toant to heve .sy l.ice:;fx.
                                      Yexy truly   youre,




                                                    hsoletmt